DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
 
Response to Amendment
In response to the amendment filed on 04/28/2022, Claims 2 and 10-19 have been cancelled, and Claims 1, 3-9 and 20-31 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 26, and 30 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 20-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drontle (US PGPub 2010/0312101) in view of Chen (US Patent 6,080,160) and Mykleby (US PGPub 2007/0073312).
Regarding Claim 1, Drontle teaches a medical tool, comprising:
a handle (12; Figure 1); 
a tubular member (14) attached to and extending from the handle (12) and configured to be inserted into an orifice of a patient (Paragraph 0025), the tubular member (14) having a malleable distal-end section (Paragraph 0026) that is configured to be bent so as to perform a medical procedure in the orifice (Paragraph 0026; Figures 6A-6C), wherein the distal-end section defines a longitudinal axis (Figures 6A-6C); and 
Drontle fails to disclose a bendable shape memory element (SME) coupled to the distal-end section of the tubular member, wherein the SME is configured to straighten the distal-end section from the bent state to the straight state in response to heating of the SME, wherein the SME comprises a sleeve made entirely from a shape- memory material whose pre-formed shape straightens the SME, wherein the sleeve surrounds the longitudinal axis of the distal-end section.
Chen teaches the use of shape memory alloys for manipulating a catheter at a treatment site in comprising a bendable shape memory element (SME) (508; Figure 20; Column 12, Lines 53-57) coupled to the distal-end section of the tubular member (500 or 510), wherein the SME (508) is configured to straighten when heated into a pre-formed shape, thereby straightening the distal-end section (Column 13, Lines 1-7), wherein the SME comprises a sleeve made entirely from a shape- memory material whose pre-formed shape straightens the SME (Column 12, Lines 64-67), wherein the sleeve (508) surrounds the longitudinal axis of the distal-end section (see Figure 20 in which the longitudinal axis is in the center of element 510).
Since Drontle discloses that the inner rigid tubular member (14) can have different shapes depending on the application (Paragraph 0041; see Figures 6A-6C) and discloses the need for procedures which address a combination of issues which require different shaped inner support members (Paragraph 0051), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Drontle, to include a SME at a distal end for changing the curvature of an inner member, as taught by Chen, for the advantage of carrying out combination procedures without having to change out the inner rigid tubular member.
While Drontle teaches the distal end is malleable such that the user can bend or impart a desired shape to the distal end of the inner guide member (14; Paragraph 0026), Drontle fails to disclose “wherein the SME is configured to be manually bent via application of an external force to the distal-end section of the tubular member by a user in the absence of heating”.
Mykleby teaches a surgical instrument (Abstract) comprising an SME (see Figure 1; Paragraph 0011), wherein the SME is configured to be manually bent via application of an external force to the distal-end section of the tubular member by a user in the absence of heating (Paragraph 0011) and wherein the SME is configured to straighten when heated (Paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of references such that the SME can be bent by hand, as taught by Mykleby (see Paragraphs 0011-0012), since the device of Drontle is envisioned such that the distal tip can be manually bent by the user (see Paragraph 0026 of Drontle).
Regarding Claim 3, the combination of references disclosed above teaches the medical tool according to claim 1, wherein Chen teaches the shape-memory material comprises Nitinol (Column 12, Lines 61-62).
Regarding Claim 4, the combination of references disclosed above teaches the medical tool according to claim 1, wherein Chen teaches the SME is configured to receive an electrical current via wiring (512) running through the tubular member (500) and to be straightened in response to the electrical current (Column 13, Lines 8-19; see Figures 22-23).
Regarding Claim 5, the combination of references disclosed above teaches the medical tool according to claim 4, wherein Chen teaches the SME (508) is configured to be heated by conducting the electrical current provided thereto, so as to revert to the straightened pre-formed shape (Column 13, Lines 8-21).
Regarding Claim 6, the combination of references disclosed above teaches the medical tool according to claim 4, wherein Chen teaches a heater (524; Figure 21-23), which is thermally coupled to the SME, and which is configured to be heated by conducting the electrical current provided thereto, so as to straighten the SME to the straightened pre- formed shape (Column 13, Lines 8-21).
Regarding Claim 7, the combination of references disclosed above teaches the medical tool according to claim 1, wherein Chen teaches the SME (508) is adhered to an interior or exterior of a wall of the tubular member (the interpretation of element 500 being the tubular member would make it so the SME is interior; the interpretation of element 510 being the tubular member makes the SME adhered exterior; Figure 20).
Regarding Claim 8, the combination of references disclosed above teaches the medical tool according to claim 1, but fails to explicitly teach wherein the SME is incorporated into a wall of the tubular member. Chen does teach, in a separate embodiment of Figure 9-10, wherein SMA (218 and 218) are disposed within a wall of the tubular member (206) (Column 8 Lines 66-67 and Column 9, Lines 1-30; Figures 9-10).
Therefore, it is the Examiner’s position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to rearrange the placement of the SMA to be within the wall of the tubular member, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding Claim 9, the combination of references disclosed above teaches the medical tool according to claim 1, wherein Chen teaches the SME (508) comprises a sleeve is configured to surround the distal-end section (in the interpretation where the tubular member is 510, then the SME surrounds the distal end of element 510; see Figure 20).
Regarding Claim 20, the combination of references disclosed above teaches the medical tool according to claim 1, wherein Chen teaches the SME (508) is disposed on an inner or outer surface of the tubular member (SME 508 is on an inner surface in the interpretation where the tubular members is 500 and the SME 508 is on an exterior surface if the tubular member is 510; see Figure 20).
Regarding Claim 21, the combination of references disclosed above teaches the medical tool according to claim 1, wherein Chen teaches the tubular member is sized and configured to be inserted into an orifice of at least one of an ear, nose, or throat of the patient.
Regarding Claim 22, the combination of references disclosed above teaches the medical tool according to claim 1, wherein Drontle the distal-end section includes a suction tip (44), wherein the tubular member (14) includes a lumen (18), wherein the lumen (18) is configured to cooperate with the suction tip (44) to drain fluid from the patient (Paragraph 0032).
Regarding Claim 23, the combination of references disclosed above teaches the medical tool according to claim 1, wherein Drontle teaches the distal-end section (of element 14) is configured to be manually bent by a user from a straight state to a bent state (Paragraph 0026; Drontle), and Chen teaches wherein the distal-end section is configured to be straightened by the SME (508) from the bent state to the straight state in response to heating of the SME (Column 13, Lines 1-7).
Regarding Claim 24, the combination of references disclosed above teaches the medical tool according to claim 1, wherein Chen teaches the longitudinal axis defines at least one plane (See Figure 20), wherein the sleeve (508) is symmetric about the at least one plane (See Figure 20).
Regarding Claim 25, the combination of references disclosed above teaches the medical tool according to claim 1, wherein Chen teaches the sleeve (508) includes a solid cylindrical sidewall (see Figure 20).

Regarding Claim 26, Drontle teaches an ear, nose, and throat (ENT) tool, comprising:
a base (12; Figure 1); 
a tubular member (14) extending distally from the base (12) (see Figure 4; Paragraph 0025), wherein the tubular member (14) is configured to be inserted into an orifice of at least one of an ear, nose, or throat of a patient (Paragraph 0025), wherein the tubular member (14) includes a distal-end section (16), wherein the distal-end section is malleable (Paragraph 0026) such that the distal-end section is configured to be manually bent by a user from a straight state to a bent state (Paragraph 0026, 0027, 0040, 0041 and Figure 4).
Drontle fails to disclose a bendable shape memory element (SME) coupled to the distal-end section of the tubular member, wherein the SME is configured to straighten the distal-end section from the bent state to the straight state in response to heating of the SME.
Chen teaches the use of shape memory alloys for manipulating a catheter at a treatment site in which a bendable shape memory element (508 in Figure 20) coupled to the distal-end section of the tubular member (510), wherein the SME (508) is configured to straighten the distal-end section from the bent state to the straight state in response to heating of the SME (Column 13, Lines 1-19).
Since Drontle discloses that the inner rigid tubular member (14) can have different shapes depending on the application (Paragraph 0041; see Figures 6A-6C) and discloses the need for procedures which address a combination of issues which require different shaped inner support members (Paragraph 0051), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Drontle, to include a SME at a distal end for changing the curvature of an inner member, as taught by Chen, for the advantage of carrying out combination procedures without having to change out the inner rigid tubular member.
While Drontle teaches the distal end is malleable such that the user can bend or impart a desired shape to the distal end of the inner guide member (14; Paragraph 0026), Drontle fails to disclose “wherein the SME is configured to be manually bent via application of an external force to the distal-end section of the tubular member by a user in the absence of heating”.
Mykleby teaches a surgical instrument (Abstract) comprising an SME (see Figure 1; Paragraph 0011), wherein the SME is configured to be manually bent via application of an external force to the distal-end section of the tubular member by a user in the absence of heating (Paragraph 0011) and wherein the SME is configured to straighten when heated (Paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of references such that the SME can be bent by hand, as taught by Mykleby (see Paragraphs 0011-0012), since the device of Drontle is envisioned such that the distal tip can be manually bent by the user (see Paragraph 0026 of Drontle).

Regarding Claim 27, the combination of references disclosed above teaches the ENT tool according to claim 26, wherein Drontle teaches the distal-end section is configured to be manually bent by the user from the straight state to the bent state while the distal-end section is positioned within the at least one of an ear, nose, or throat of the patient (Paragraph 0040 states that the inner guide member is malleable and thus if the distal-end section is pressed against a rigid bone structure within the ear, nose, or throat with enough force, it is the Examiner’s position that the distal end section can be manually bent; Furthermore, the examiner notes that Drontle teaches in Paragraph 0050 that US PGPub 2008/0172033 and US Patent 7,520,876 teaches steerable catheters).
Regarding Claim 28, the combination of references disclosed above teaches the ENT tool according to claim 27, wherein Chen teaches the SME is configured to straighten the distal-end section from the bent state to the straight state in response to heating of the SME while the distal-end section is positioned within the at least one of an ear, nose, or throat of the patient (Column 13, Lines 8-19).
Regarding Claim 29, the combination of references disclosed above teaches the ENT tool according to claim 28, wherein Chen teaches the distal-end section is configured to remain in the straight state while the distal-end section is retracted from the at least one of an ear, nose, or throat of the patient (Column 13, Lines 8-19).


Regarding Claim 30, Drontle teaches an ear, nose, and throat (ENT) tool, comprising:
a base (12; Figure 1); 
a tubular member (14) extending distally from the base (12) (see Figure 4; Paragraph 0025), wherein the tubular member (14) is configured to be inserted into an orifice of at least one of an ear, nose, or throat of a patient (Paragraph 0025), wherein the tubular member (14) includes a distal-end section (16) configured to be bent by a user from a straight state to a bent state as to perform a medical procedure in the orifice (Paragraph 0026), wherein the distal-end section defines a longitudinal axis (Paragraph 0026, 0027, 0040, 0041 and Figure 6A-6C).
Drontle fails to disclose a bendable shape memory element (SME) coupled to the distal-end section of the tubular member, wherein the SME comprises a shape-memory material, wherein the shape-memory material continuously surrounds the longitudinal axis of the distal-end section.
Chen teaches the use of shape memory alloys for manipulating a catheter at a treatment site in which a bendable shape memory element (508 in Figure 20) coupled to the distal-end section of the tubular member (510), wherein the SME (508) is configured to straighten the distal-end section from the bent state to the straight state in response to heating of the SME (Column 13, Lines 1-19), wherein the SME (508) comprises a shape-memory material (Column 12, Lines 60-67), wherein the shape-memory material (508) continuously surrounds the longitudinal axis of the distal-end section (See Figure 20 of Chen).
Since Drontle discloses that the inner rigid tubular member (14) can have different shapes depending on the application (Paragraph 0041; see Figures 6A-6C) and discloses the need for procedures which address a combination of issues which require different shaped inner support members (Paragraph 0051), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Drontle, to include a SME at a distal end for changing the curvature of an inner member, as taught by Chen, for the advantage of carrying out combination procedures without having to change out the inner rigid tubular member.
While Drontle teaches the distal end is malleable such that the user can bend or impart a desired shape to the distal end of the inner guide member (14; Paragraph 0026), Drontle fails to disclose “wherein the SME is configured to be manually bent via application of an external force to the distal-end section of the tubular member by a user in the absence of heating”.
Mykleby teaches a surgical instrument (Abstract) comprising an SME (see Figure 1; Paragraph 0011), wherein the SME is configured to be manually bent via application of an external force to the distal-end section of the tubular member by a user in the absence of heating (Paragraph 0011) and wherein the SME is configured to straighten when heated (Paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of references such that the SME can be bent by hand, as taught by Mykleby (see Paragraphs 0011-0012), since the device of Drontle is envisioned such that the distal tip can be manually bent by the user (see Paragraph 0026 of Drontle).
Regarding Claim 31, the combination of references disclosed above teaches the ENT tool according to claim 30, wherein Chen teaches the SME (208) is configured as a single unitary piece comprising the shape-memory material (Column 12, Lines 60-67; Figure 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771